                                                           SO ORDERED.

                                                           Dated: February 8, 2021


    1

    2
                                                           Eddward P. Ballinger Jr., Bankruptcy Judge
    3                                                      _________________________________

    4
    5

    6

    7
                         IN THE UNITED STATES BANKRUPTCY COURT
    8
                                FOR THE DISTRICT OF ARIZONA
    9
        In Re:
   10
        SUSAN SIMPSON,                            Chapter 13 Proceeding
   11
                            Debtor,
   12
                                                  Case No: 2:20-bk-02088-EPB
   13
        NEW HORIZONS ROTH 401K PROFIT
   14   SHARING PLAN, BRAD GILBERSTON ORDER AS TO NEW HORIZON’S MOTION
        AS TRUSTEE,                   TO LIFT AUTOMATIC BANKRUPTCY
   15                                 STAY OR REQUEST FOR ADEQUATE
                          Movant,
   16                                 PROTECTION
        v.
   17                                 AND
        SUSAN SIMPSON AND DARWIN
   18   SIMPSON, a married couple,    ORDER AS TO ALLOWANCE OF NEW
                                      HORIZON’S PROOF OF CLAIM
   19                    Respondents.

   20                                                AS AMENDED BY THE COURT
   21                                             RE: 5320 E. THUNDER HAWK RD.
   22
                                                       CAVE CREEK ARIZONA
   23
              Upon the Stipulation of Movant New Horizons Roth 401K Profit Sharing Plan,
   24
        Brad Gilbertson as Trustee (“New Horizons”), and Debtor Susan Simpson “Simpson”),
   25
        by and through their respective attorneys and good cause shown,
   26

   27

   28

Case 2:20-bk-02088-EPB     Doc 131 Filed 02/08/21 Entered 02/09/21 07:53:43            Desc
                            Main Document Page 1 of 3
Case 2:20-bk-02088-EPB   Doc 131 Filed 02/08/21 Entered 02/09/21 07:53:43   Desc
                          Main Document Page 2 of 3
Case 2:20-bk-02088-EPB   Doc 131 Filed 02/08/21 Entered 02/09/21 07:53:43   Desc
                          Main Document Page 3 of 3
